DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Papasakellariou PG PUB 2018/0227156.
Re Claims 1, 9, Papasakellariou teaches UE (a transceiver, a processor) is configured by a gNB by receiving one more parameter information for acquiring CCE indexes corresponding to candidate PDCCHs and duration information about one or more durations [0204] wherein a configuration relating to each one or more parameters is configured via high layer signaling [0125]; using the configured parameters such as a number of CCEs and a number PDCCH candidates with CCE aggregation level in the control resources set p (same parameters), UE determines/acquires the CCE indexes based on the received parameters above [0207] for receiving the PDCCH by monitoring the candidate PDCCHs based on the CCE indexes.

Re Claims 3, 11, teaches the predetermined values (a parameter value:  the same parameter) can also be derived by the UE according to a specific formula (a specific function) during the prescribed duration such as the CORSET time-duration [0125, 0204].
Re Claims 4, 12, wherein a parameter (same parameter) among other parameters are obtained during the CORESET time duration (the duration).
Re Claims 5, 13, teaches the monitoring periods for the PDCCH are indexed within a predetermine time period (TTI) [0127].
Re Claims 6, 14, teaches that a common search space can be configured where a number of PDCCH candidates at aggregation level (same parameter) have the same starting CCE index thereby all the UEs (number of UEs) monitors the same common search space as opposed to a UE specific search space (single UE) wherein the aggregation level can be different with different starting CCE index.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of RYU et a 2018/0049168.
Re Claims 7, 15, Papasakellariou fails to teach “positions of the candidate PDCCHs for the PDCCH…” as claimed. However, RYU et al teaches base station can transmit PDCCH monitoring information for receiving a PDCCH whereby the information includes interval information (a longer TTI) and the offset information notifying the start point of the longer TTI [0188].  By combining the teaching, the UE in Papasakellariou can be configured to monitor the PDCCH candidate(s) in a longer TTI ensuring reception of the candidate PDCCHs.  One skilled in the art would have been motivated to have modified the PDCCH reception in a longer TTI with offset information for reliable PDCCH reception.  Therefore it would have been obvious to one skilled in the art to have combined the teachings.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of XU et al PG PUB 2015/0036618.
Re Claim 8, Papasakellariou fails to teach configuring a reference signal bundling size for the PDCCH equal a reference signal bundling size for the PDSCH.  However, XU et al teaches in order to meet requirements to cover device in poor coverage area, a large TTI bundling may be used for PDCCH and PDSCH to achieve a higher budget gain [0061].  In this case, the bundling size for the PDCCH and PDSCH can be configured with the same “large” bundling size.  One skilled in the art would have been motivated to configured the bundling size for the PDCCH and PDSCH with same large TTI bundling to meet gain requirement for the UE in poor coverage area.  Therefore it would have been obvious to one skilled in the art to have combined the teachings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI HO A LEE/Primary Examiner, Art Unit 2472